department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list no rrrerrerekrkrreerrerreeeerereererererer rrekerereekreeerreerererrrreeeererereerk hh kkikk irr ia krkii iihr iii aire attn rrkkekeekreererereererererer krerrekreererererrereerererreeere jun -tt g ds ff legend church a congregation b corporation c_corporation d h state e city f plan ladies and gentlemen krekerekrereerererer ere re rererrrererrerererere hekekerereereereerereeerererererererrrerrerere krrkekrerreeerereererrereeere rrr ereererereere won ekkerekekrerererererrererererereererereer krrkkererrekrererererrrerereererereree er kr krakkekrkrkeekekerreeeerere rerrikererrrrerererererereereererere hrrereeerer ere reriererer irie ree rrr er erer eee eerie rarer rrekererererekrerkeee this is in response to a letter dated date supplemented by additional correspondence dated april april and date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code code in support of your ruling_request you have submitted the following information and representations corporation d is a not-for-profit corporation chartered in under the laws of state e it is organized and operated under the auspices of congregation b a regional subdivision of church a located in city f the bylaws of corporation d provide that its activities are to be in conformity with the teachings tenets and moral practice of church a corporation d's certificate of incorporation states that it is organized to express solidarity of congregation b's church a members with all men by providing human social services in a manner that reflects the love of god for his people and the congregants’ love for all men as brothers as further stated in corporation d's bylaws the basic mission of corporation d is to continue the ministry of jesus christ expressed in the gospel by the provision of a broad spectrum of services and assistance to persons in need the sole member of corporation d is corporation c also a not-for-profit corporation the board_of trustees of corporation c is composed of five members including four highly ranked church officials of congregation b corporation c has the power to appoint the members of corporation d's board_of trustees and its purpose in exercising that power is to maintain the mission of corporation d religious authority wielded by church a and congregation b the inclusion of corporation c as the sole corporate member of corporation d creates a legal structure for corporation d's control and governance the creation of a not-for-profit civil corporation also enables corporation d to engage as many laypersons as needed to fulfill its mission and maintain business operations in addition to the congregation b corporation c and social services agency corporation d all are listed in the official directory of church a in the united_states the internal_revenue_service has determined that an organization either listed or appearing in the church a official directory is an organization described in code sec_501 and exempt from tax under code sec_501 a the plan currently described as a cash_balance_plan and trust is a retirement_plan established effective for the exclusive benefit of employees of _ ' corporation d and their beneficiaries you have represented that the plan is qualified under code sec_401 and that the plan's administrator consists of a committee of’ three individuals including corporation d's director of human resources chief - operating officer and executive director administrative committee you further represent that the administrative committee has acted as administrator of this plan without a break since _ the administrative committee serves at the pleasure of corporation d's board_of trustees and has broad discretionary authority to interpret the plan and to make factual determinations in connection with the administration interpretation and application of the plan the administrative committee designates the actuary to be employed in fixing the rate of contributions payable to the plan and in making actuarial valuations the sole purpose of the administrative committee is to administer the plan for the exclusive benefit of participants and their beneficiaries - based on the statements and representations submitted you request a ruling that the _plan is a church_plan within the meaning of sec_414 of the code and has been a church_plan since its effective date to qualify under sec_401 of the code employees' plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of section qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see code sec_410 sec_411 and sec_412 further only the employer or administrator of a plan subject_to erisa is required to file form_5500 or form 5500c annual return report of employee_benefit_plan church pension benefit plans and various welfare_benefit plans that are church plans are excused from the filing see announcement i r b and sec_1a and sec_2b of the instructions to form_5500 sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church or convention or association of churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case corporation c and corporation d are not-for-profit corporations chartered in under the laws of state e for the purpose of organizing and operating a social services agency in city f corporation c is the sole member of corporation d and four of the five members of corporation c's board_of trustees are church officials in congregation b corporation c appoints corporation d's board_of trustees and corporation c's purpose in exercising that power is to maintain the mission of corporation d conformity with the teachings tenets and moral practice of church a further corporation d's certificate of incorporation states that it is organized to express solidarity of congregation b's church a members with all men by providing human services in a manner that reflects the love of god for his people and the congregants’ love for all men as brothers the bylaws of corporation d provide that its activities are to be in as a service arm of congregation b corporation d is listed in church a's official directory for the united_states the internal_revenue_service has determined that any organization listed or appearing in the official directory is an organization described in code sec_501 and exempt from tax under sec_501 further it is the position of the service that any organization listed or appearing in the church a directory shares common religious bonds and convictions with church a and is therefore associated with church a for purposes of code sec_414 and the church_plan rules accordingly it is concluded that corporation d shares common religious bonds and convictions with church a and is therefore associated with church a within the meaning of code sec_414 e d because corporation d is associated with church a it is further concluded that corporation d's employees are employees of an organization which is exempt from tax under code sec_501 and which is associated with a church or a convention or association of churches therefore corporation d's employees are considered employees of church a under the rules of code sec_414 conversely under the rules of code sec_414 church a is considered to be the employer of corporation d's employees having established that the employees of corporation d are deemed to be employees of corporation a it remains to be established whether the plan is maintained by an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both o for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in this case you have represented that the plan's administrator consists of an administrative committee of three individuals including corporation d's director of human resources chief operating officer and executive director the administrative committee serves at the pleasure of corporation d's board_of trustees and has broad discretionary authority to interpret the plan and to make factual determinations in connection with the administration interpretation and application of the plan the administrator designates the actuary to be employed in fixing the rate of contributions payable to the plan and in making actuarial valuations based on these representations it is concluded that the plan meets the requirements of code sec_414 in that it is and has since been maintained by an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits for individuals considered to be employees of a church or a convention or association of churches accordingly it is ruled that the plan is and has since been a church_plan under the rules of sec_414 of the code this letter expresses no opinion as to whether the plan satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs examination_division and the appropriate area office of the employee_plans this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact hherniniiesieiiee of this office at - - for further information if you have sincerely andrew e zuckerman manager employee_plans technical group t ep ra t1 enclosures deleted copy of ruling letter notice of intention to disclose notice copy of cover letter to authorized representative
